I think instruction No. 23 was properly refused for three reasons: First. Here *Page 205 
it was shown without conflict that defendant's employees were warned of the fact that they were discharging water onto the roadway. Knowledge of that fact made defendants liable for the natural and proximate consequences of its original wrong-doing, even though it could not foresee the particular results which followed. (Ulmen v. Schwieger, 92 Mont. 331,12 P.2d 856.) Thus if A knowingly places an animal on another's land, and it there injures one in the exercise of reasonable care for his own safety, A cannot defend on the ground that he did not know that the animal had vicious tendencies or that it was likely to injure anyone. Knowledge on the part of the defendant of the particular dangerous condition created by water wrongfully discharged by it was unnecessary. (Compare Fitzpatrick v.Welch, 174 Mass. 486, 55 N.E. 178, 48 L.R.A. 278; Shipley v.Fifty Associates, 106 Mass. 194, 8 Am. Rep. 318; Harms v.Kuchta, 141 Md. 610, 119 A. 454; and see Beach v.Gaylord, 43 Minn. 476, 45 N.W. 1095; Peters v. Lewis,28 Wash. 366, 68 P. 869; Schlitz Brewing Co. v. Compton,142 Ill. 511, 32 N.E. 693, 34 Am. St. Rep. 92, 18 L.R.A. 390.)
Second: If knowledge in such a case is necessary, it was still proper to refuse the instruction here because it covered a point about which there was no evidence. The negligence charged in the complaint is that defendant negligently and carelessly discharged great quantities of water onto the roadway; that the water so negligently discharged froze and became ridged and solid and the surface thereof extremely slippery and dangerous; that the water was discharged when it was cold and when defendants well knew that it would become ridged and frozen and the surface rendered extremely slippery and dangerous. The evidence shows that for about a week before plaintiff was injured, the weather each day was below zero and never got above freezing. This evidence was offered by defendant. There was no denial that defendant's servants were warned by plaintiff's husband about discharging water on the roadway. There was no evidence from which the jury could find that defendant did not discover, or in the exercise *Page 206 
of reasonable care could not have discovered, that the water was forming ice, weather conditions considered. The board fence had spaces between the boards through which plaintiff observed that defendant's cars were being washed. Defendant's employees in like manner in the exercise of reasonable care could have observed the condition of the roadway. It is true that defendant submitted some proof that there was no ice in the roadway where plaintiff fell, and that no water was being by it discharged on the roadway. The gist of the defense, however, was that the defendant did not wash cars in cold weather, and did not run water onto the roadway. There was no suggestion in defendant's evidence that if it discharged water on the roadway, it did not know that it would freeze or that ice was there formed.
The evidence of defendant was to the effect that it did not wash cars in subzero weather, and hence did not discharge water on the roadway. There is no evidence in the record from which it could be said that different minds might reach different conclusions with respect to knowledge of the dangerous condition almost certain to result if water were discharged on the roadway in subzero weather. This being so, there was no necessity for an instruction on defendant's knowledge of the dangerous condition, if the jury was warranted, as it was, in finding that defendant negligently discharged water on the roadway in subzero weather. An instruction need not be given on a point concerning which there is room for but one reasonable conclusion. Under the conditions shown here, knowledge of the exact consequences likely to flow from defendant's acts in discharging water on the roadway was not essential. It is enough if it knew it was discharging water on lands not belonging to it; and particularly is that so where, as here, no issue is presented by the evidence that if it discharged water it did not know it was being frozen and thus made slippery and dangerous. Knowledge will be inferred, under the circumstances here shown, where there is no evidence overcoming the circumstantial evidence that defendant must have had knowledge. (Compare Robinson v. F.W. Woolworth Co., *Page 207 80 Mont. 431, 261 P. 253, and Bury v. F.W. Woolworth Co.,129 Kan. 514, 283 P. 917.)
Third: The offered instruction was properly refused because the point was covered by defendant's offered instruction No. 9, which in substance told the jury that before they could find for plaintiff they must find that she had proved her charges of negligence by a preponderance of the evidence. The complaint as above pointed out alleged that the water was discharged at a time when it was cold, and when defendants knew it would become ridged and frozen, and slippery and dangerous. It does not appear whether the pleadings were submitted to the jury with the instructions. Whether so or not, they were before the jury, and counsel for defendant doubtless took occasion to argue and comment upon the allegations of negligence as alleged in order to make plain to the jury the full purport of instruction No. 9 given at its suggestion. It is a violent assumption to suppose that the jury did not know what the charges of negligence were.
I think the judgment should be affirmed.
Rehearing denied January 18, 1935.